Citation Nr: 1745028	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  14-00 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUES

1.  Whether a valid and timely Notice of Disagreement (NOD) was received in response to the November 15, 2010 administrative decision denying dependency benefits, to include the question of whether good cause was shown to allow an extension of the time limit to file the NOD.

2.  Entitlement to an effective date earlier than August 31, 2010, for the award of an increased disability rating of 10 percent for the service-connected tinnitus.   


(The issue of whether the April 6, 1970 Board of Veterans' Appeals (Board) decision finding that the moving party was not entitled to a higher (compensable) disability rating for tinnitus on the grounds of CUE will be the subject of a separate and future Board decision.)



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who was the appellant, had active service from September 1966 to June 1968.

This matter came before the Board on appeal from a March 2012 administrative decision of the RO in Milwaukee, Wisconsin, which found no good cause to extend the filing deadline of the Veteran's NOD to the November 15, 2010 RO administrative decision denying dependency benefits.  The matter also comes on appeal from a June 2012 RO rating decision that granted an increased disability rating of 10 percent for the Veteran's service-connected tinnitus effective August 31, 2010.  Further, the decision also purported to find no CUE in the original January 1969 rating decision granting service connection for tinnitus and assigning an initial noncompensable disability rating. 

The Veteran testified before the undersigned Veterans Law Judge at a November 2016 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The Veteran also testified at a January 2015 decision review office (DRO) hearing.  The hearing transcripts have been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.



FINDINGS OF FACT

1.  On November 15, 2010, the RO mailed notification to the Veteran of its decision denying dependency benefits.

2.  The Veteran, who was incarcerated, was able to send various correspondences to VA in August 2011 and October 2011.

3.  The Veteran did not file a valid and timely NOD within one year of being notified of the November 15, 2010 administrative decision.

4.  The Veteran was not rated incompetent by VA, is not shown to have had a physical, mental, or legal disability which prevented the timely filing of a NOD, and has not presented good cause for the failure to timely file a NOD to challenge the November 2010 administrative decision.

5.  In a January 1969 rating decision, the Veteran was granted service connection for tinnitus and assigned an initial noncompensable disability rating.

6.  The Veteran appealed the January 1969 rating decision, and in an April 1970 Board decision, a higher (compensable) initial rating for the service-connected tinnitus was denied.

7.  Subsequently, the Veteran requested an increased disability rating for the service-connected tinnitus that was denied in a February 1971 rating decision; the rating decision was not appealed, and no new and material evidence was received within one year of the denial.

8.  On August 31, 2011, VA received a letter from the Veteran seeking an increased rating for the service-connected "hearing condition," which the RO interpreted to include a request for an increased disability rating for the service-connected tinnitus.

9.  No claim, formal or informal, was received between the February 1971 rating decision becoming final and the August 31, 2011 increased disability rating claim.

10.  In a June 2012 rating decision, pursuant to a change in the law concerning the rating of tinnitus, the RO granted an increased rating of 10 percent for the service-connected tinnitus from August 31, 2010, exactly one year prior to the date of the Veteran's request for an increased rating

11.  In the June 2012 rating decision, the RO also purported to find no CUE in the January 1969 RO rating decision granting service connection for tinnitus and assigning an initial noncompensable disability rating.

12.  The January 1969 RO rating decision granting service connection for tinnitus and assigning an initial noncompensable disability rating was subsumed by the Board's April 1970 decision denying a compensable disability rating for the service-connected tinnitus.


CONCLUSIONS OF LAW

1.  A timely and valid NOD was not submitted to the November 15, 2010 administrative decision denying dependency benefits, and good cause to warrant a filing date extension has not been shown.  38 U.S.C.A. §§ 5107, 5110, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.102, 20.200, 20.201, 20.300, 20.301, 20.302, 20.305, 20.1103 (2016).  

2.  The criteria for an effective date prior to August 31, 2010 for an increased disability rating of 10 percent for the service-connected tinnitus have not been met.  38 U.S.C.A. §§ 5110, 7104 (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.400, 20.1100 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.   

Here, VCAA notice is not required for the earlier effective date issue because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Specifically, as will be discussed below, the Veteran has received the earliest possible effective date at law, and no earlier effective date can be assigned.  

With respect to the issue of the filing of a valid and timely NOD and whether or not an extension of time to submit a NOD was warranted, as will be discussed in greater detail below, in November 2010 the RO issued an administrative decision denying dependency benefits.  In the denial letter, the RO informed the Veteran of the time limit for filing a NOD.  

After the Veteran's request for an extension to file the NOD, in March 2012 the RO issued an administrative decision finding that good cause had not been provided to warrant extending the time to file a NOD to the denied dependency claim.  Again, in the denial letter the RO informed the Veteran of the time limit for filing a NOD.  A subsequent November 2013 statement of the case (SOC) further explained why the Veteran's January 2012 request for an extension to file the NOD was denied.  During the course of this appeal, the Veteran testified at both DRO and Board hearings, where evidence was offered as to the issues on appeal.  The Veteran also had ample opportunity to submit additional evidence, which has been associated with the record.  For these reasons, any duties imposed on VA, including the duties to assist and to provide notification, have been met, as set forth above.

Timeliness of NOD and Request for Filing Extension

An appeal consists of a timely filed NOD in writing, and after an SOC has been furnished, a timely filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200.  As to what constitutes a NOD, the Court has said that the Board determines de novo whether a document is a NOD.  See Fenderson v. West, 12 Vet. App. 119 (1999); Beyrle v. Brown, 9 Vet. App. 24, 27-28 (1996).  In this regard, an NOD is a written statement reasonably expressing disagreement with and a desire to contest any aspect of the adjudication(s).  38 C.F.R. § 20.201.  A NOD requires no special wording or phrasing and is to be evaluated within the context of the overall record.  Id.; see also Jarvis v. West, 12 Vet. App. 599, 561-62 (1999).

A claimant or his/her representative must file an NOD with a determination of the RO within one year from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.302(a).  A NOD must be filed with the VA office from which the claimant received the notice of determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  38 C.F.R. § 20.300.  If a NOD is not filed within the one year time period, the RO decision becomes final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103.  An untimely notice of disagreement deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105(c). 

If an appeal is not filed by a claimant personally, or by his or her representative, and the claimant is rated incompetent by VA or has a physical, mental, or legal disability which prevents the filing of an appeal on his or her own behalf, a notice of disagreement and a substantive appeal may be filed by a fiduciary appointed to manage the claimant's affairs by VA or a court, or by a person acting as next friend if the appointed fiduciary fails to take needed action or no fiduciary has been appointed.  38 C.F.R. § 20.301(b).

The date of mailing of the letter of notification from the RO will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).  A NOD postmarked prior to expiration of the one year period will be accepted as having been timely filed.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.305(a).  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  38 C.F.R. § 20.305(a).

Under 38 C.F.R. § 3.109, time limits for filing to challenge an adverse VA decision may be extended in some cases on a showing of "good cause."  Specifically, 
38 C.F.R. § 3.109(b) requires that, where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.  There is no legal entitlement to an extension of time; rather, 38 C.F.R. § 3.109(b) leaves the decision to the sole discretion of VA.  Corry v. Derwinski, 3 Vet. App. 231, 235 (1992).

The Board may implicitly or explicitly waive the issue of the timeliness of a substantive appeal.  An untimely filed NOD, however, is a jurisdictional bar to appellate consideration, and this issue may not be waived.  See Percy v. Shinseki, 
23 Vet. App. 37, 41 (2009).  The Board is bound by the law and is without authority to grant an appeal on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

On November 15, 2010, the RO mailed notification to the Veteran of its decision denying dependency benefits.  Per the first page of the notification letter, the Veteran was advised about having one year from the date of the letter to appeal the decision.  The Veteran was also informed that a copy of VA Form 4107, explaining the appeal rights, was enclosed with the letter.  Per the address line, the letter was mailed directly to the Veteran at the corrections facility at which the Veteran was incarcerated.

Subsequently, during the one year appeal period, Veteran sent multiple correspondences to VA.  Specifically, in August 2011 the Veteran sent VA an increased disability rating claim, and in October 2011, the Veteran sent VA a Freedom of Information Act (FOIA) request.

On January 6, 2012, over one year after the Veteran was sent notice of the denial of dependents benefits, the Veteran submitted a NOD to the November 15, 2010 dependency benefits denial, along with a concurrent request for an extension to file the NOD.  Per the extension request, the Veteran advanced that an extension was warranted because he was a 65-year-old with worsening memory, he was incarcerated, and his representative had done nothing to assist in the matter.  The Veteran also attributed the lateness to mental health symptoms.

In March 2012, the Veteran was informed that the request for an extension to file the NOD had been denied.  Subsequently, the Veteran filed an April 2012 NOD with additional arguments as to why good cause to file late was warranted.  The Veteran advanced being under the ill effects of PTSD and having reduced memory due to age.  Further, the Veteran attributed the delay to VA being confused about the Veteran's address due to incarceration; however, as noted above, the November 2010 notice of dependency benefits was sent by VA to the Veteran's then current correctional facility.  The Veteran also attributed the delay to his then representative not adequately assisting; however, it is unclear to the Board how this would have been a problem when the Veteran himself had all of the necessary forms.   

VA subsequently received the Veteran's substantive appeal, via VA Form 9, in December 2013.  Per the Form 9, the Veteran first advanced that the delay in filing the NOD was due in part to "the added burden and confusion that are placed on incarcerated individuals, due to the fact that VA is sending mail to both their prior residency before they became incarcerated and to the prison, thereby confusing both my wife and myself as to what is required to fulfill the claim."  The Board notes that, even if it is true that some VA documentation was sent to both the Veteran's former address and the prison, the November 2010 dependency denial letter reflects that it was only sent to the Veteran's prison address and to the Veteran's then representative.  As the letter was not sent to the Veteran's prior residence, this argument is moot.

Second, the Veteran argued that he was late in filing the NOD because VA was "a full 44 days late with a FOIA request for my military records made on August 26, 2011 . . . This failure . . . caused me to be late."  Even assuming arguendo that VA was late in responding to the FOIA request for service records, the Veteran fails to explain why service records were necessary to timely file a NOD to a denied dependency claim, as such records would not be necessary to decide a dependency claim.  As such, the Board does not find this argument to be persuasive.  

The Veteran testified at a January 2015 hearing before a DRO.  Per the hearing transcript, the Veteran testified that the "paperwork" related to the NOD was originally sent to his wife at their residence "the first couple times and she didn't know anything about it."  The wife would send the paperwork to the Veteran in prison for signature, who would then send it back to the wife for her signature.  The "paperwork" continued to ping-pong between the two until someone at a VA meeting in the prison showed the Veteran what to do; however, at that point the NOD was already late.  The Board does not find this testimony to be relevant or credible.  As discussed above, the November 2010 dependency denial letter, with appeal forms, was sent directly to the Veteran in prison.  Further, there was no need for the wife's signature on the NOD.  As such, the Board does not find this testimony supports a finding of good cause to extend the filing deadline for the NOD.

Finally, the Veteran also received a hearing before the Board in November 2016.  For the most part, the Veteran testified to the information already discussed above; however, of particular relevance, at the hearing the Veteran testified to simply not taking the time to adequately read the letter and forms to understand how to submit the NOD.  The fact the Veteran, by his own admission, did not take the time to adequately review and properly submit the documentation supports the Board's finding that there is not good cause to extend the time period for the Veteran to file the NOD.   

Having reviewed all the evidence of record, the Board finds that a timely and valid NOD was not submitted to the November 15, 2010 administrative decision denying dependency benefits, and good cause has not been shown to warrant granting an extension to submit the NOD.  During the course of this appeal, the Veteran has not advanced that a timely NOD was filed.  While the Veteran did contend that mental health symptoms made it difficult to understand the intricacies of the paperwork, review of the evidence of record conveys that the Veteran is not rated incompetent by VA, there is no physical or legal disability that prevented the filing of an appeal on the Veteran's own behalf, and the Veteran's mental health symptoms are not so severe that they prevented the filing of an appeal on the Veteran's own behalf.  Such a finding is supported by the fact that during the one-year appeal period the Veteran was able to file both an increased rating claim and a FOIA request.

As to the question of good cause, for all the reasons discussed above, the Board does not find that the Veteran has provided good cause to extend the filing deadline of the NOD.  The Veteran's primary argument relates to difficulty being able to fill out the paperwork either because VA was sending the paperwork to the wrong address, because the paperwork had to be sent back and forth between him and his wife, and/or because VA failed to respond to a FOIA request in a timely manner; however, for all the reasons discussed above, the Board does not find these arguments to be persuasive and/or credible.   

For the foregoing reasons, the Board concludes that the Veteran's NOD as to the November 15, 2010 administrative decision denying dependency benefits was not timely filed, and good cause has not been provided to warrant extending the filing deadline.  In adjudicating this claim the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

Earlier Effective Date for Increased Disability Rating for Tinnitus

The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  When there is a change in the law that results in the granting and/or increasing of benefits to a veteran, if a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114.

Prior to 1976, Diagnostic Code 6260 for tinnitus only provided a noncompensable disability rating.  See 38 C.F.R. § 4.84(b) (1975).  This pre-1976 version of Diagnostic Code 6260 also contained a reference to Diagnostic Codes 8045 and 8046, which allowed for assignment of a 10 percent rating for subjective symptoms, such as tinnitus, but which resulted from head trauma or cerebral arteriosclerosis, but without mention of acoustic trauma. 

Effective on March 10, 1976, Diagnostic Code 6260 for tinnitus was revised to allow for a 10 percent rating for "persistent" tinnitus that was a symptom of head injury, concussion, or acoustic trauma.  See 38 C.F.R. § 4.84(b) (1976); see also 
41 Fed. Reg. 11291, 11298 (March 10, 1976).  Effective on June 10, 1999, Diagnostic Code 6260 for tinnitus was again revised to allow for a 10 percent rating for "recurrent" tinnitus, with no mention of etiology as a factor.  See 38 C.F.R. 
§ 4.87 (2000); see also 64 Fed. Reg. 25202 - 25210 (May 11, 1999).  Effective on June 13, 2003, Diagnostic Code 6260 for tinnitus was again revised to clarify existing VA practice that only a single 10 percent rating is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Note (2) (2015); 68 Fed. Reg. 25822 (June 2003).  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

An earlier effective date may be assigned when there is CUE in a prior RO rating decision.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).  
  
In Smith v. Brown, 35 F. 3d 1516 (Fed. Cir. 1994), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that 38 C.F.R. § 3.105(a), the regulation concerning revision of an RO rating decision on the basis of CUE, applies only to RO decisions, and not to Board decisions.  In so holding, the Federal Circuit noted that to hold otherwise would permit an inferior tribunal, e.g., a regional office, to collaterally review the actions of a superior or appellate one, i.e., the Board.  Smith, 35 F.3d at 1526.  Subsequently, in Duran v. Brown, 7 Vet. App. 216, 224 (1994), the Court held that a RO decision "appealed to and affirmed by the Board" was thus "subsumed by the Board's decision," and could not be attacked on CUE grounds.  See 38 C.F.R. § 20.1104; Hazan v. Gober, 10 Vet. App. 511 (1997) (where RO decision was appealed and subsumed in the Board's final decision, an effective date cannot be assigned prior to the date of the Board decision); Smith, 
35 F. 3d 1516; Mykles v. Brown, 7 Vet. App. 372 (1995); Olson v. Brown, 5 Vet. App. 430 (1993) (when a determination of the AOJ is affirmed by the Board, the determination is subsumed by the final appellate decision); see also VAOPGCPREC 14-95.  Hence, only the Board decision that subsumes the RO decision may be reviewed for CUE (and only by the Board).

In a January 1969 rating decision, the Veteran was granted service connection for tinnitus and assigned an initial noncompensable disability rating.  The Veteran appealed, and, in an April 1970 Board decision, a higher (compensable) initial rating for the service-connected tinnitus was denied.  Subsequently, the Veteran claimed an increased disability rating for the service-connected tinnitus, which was denied in a February 1971 rating decision.  The February 1971 RO rating decision was not appealed and no new and material evidence was received within one year of the denial.

On August 31, 2011, VA received a letter from the Veteran seeking an increased rating for the service-connected "hearing condition," which the RO interpreted to include a claim for an increased disability rating for the service-connected tinnitus.  Review of all the evidence of record reflects that no claim, formal or informal, was received between the February 1971 rating decision becoming final and the August 31, 2011 increased disability rating claim.

In a June 2012 rating decision, pursuant to the aforementioned change in the law concerning the rating of tinnitus effective March 10, 1976, the RO granted an increased rating of 10 percent for the service-connected tinnitus from August 31, 2010, exactly one year prior to the date of the Veteran's request for an increased rating.  In other words, pursuant to 38 C.F.R. § 3.114, the RO determined that the 10 percent rating for the service-connected tinnitus was authorized for a period of one year prior to the date of receipt of the claim of August 31, 2011.  The RO also purported to find no CUE in the January 1969 RO rating decision granting service connection for tinnitus and assigning an initial noncompensable disability rating.

In July 2012, the Veteran subsequently filed a NOD to the effective date assigned.  Essentially, the Veteran argued that, had VA followed its own doctor's recommendation that the Veteran's hearing loss be closely reviewed with subsequent hearing checkups every six months to one year following discharge, then the 10 percent rating for tinnitus would have been awarded at or near the time of the March 10, 1976 liberalizing change in the law.  Attached to the NOD the Veteran included a copy of the August 1968 VA audiological examination recommending that the Veteran receive regular hearing check-ups.  

The Board does not find this argument persuasive.  First, it was not VA's responsibility to schedule the Veteran for regular hearing check-ups.  Second, even if the Veteran had received regular hearing check-ups, there is no indication that such check-ups would have shown a worsening in the Veteran's tinnitus (as opposed to the service-connected hearing loss) that would have resulted in either the Veteran filing a claim for an increased rating for tinnitus, and/or that VA would review the Veteran's rating under its own initiative.

The Board acknowledges that the Veteran had recurrent, persistent tinnitus due to service on the effective dates of the liberalizing laws (March 10, 1976 and June 10, 1999) and continuously thereafter.  See 38 C.F.R. § 3.114(a).  Nevertheless, the Board finds that, by law, the Veteran is not entitled to an effective date earlier than August 31, 2010, for the assignment of a 10 percent rating for the service-connected tinnitus.

Although the Board acknowledges the Veteran's assertions, there is no legal basis for an earlier effective date in this case.  The Board must apply 38 C.F.R. § 3.114 to determine the appropriate effective date in this case.  Here, VA did not receive a claim for an increased tinnitus disability rating until August 31, 2011; thus, on this record, more than one year had already passed since the March 1976 and June 1999 liberalizing laws that would have permitted a 10 percent rating for tinnitus.

As discussed above, 38 C.F.R. § 3.114(a)(3) dictates the current effective date.  Based on VA law, the Veteran is entitled to the assignment of a 10 percent rating for tinnitus one year before the August 31, 2011 tinnitus increased rating claim, and no earlier.  38 C.F.R. §§ 3.114(a)(3), 3.400(p).  Thus, August 31, 2010 is the proper effective date that the RO assigned for the 10 percent rating for the service-connected tinnitus in accordance with the applicable regulations.

There is no evidence of record that a tinnitus claim was reviewed on the initiative of VA or at the Veteran's request within one year after the effective dates of the liberalizing legislations (March 10, 1976 and June 10, 1999).  38 C.F.R. 
§ 3.114(a)(1).  The Veteran does not contend otherwise.  There is also no evidence of record that a tinnitus rating claim was reviewed on the initiative of VA more than one year after the liberalizing legislation.  38 C.F.R. § 3.114(a)(2).  The Veteran does not contend otherwise.

Simply stated, the claims file does not contain any communication from the Veteran or a representative indicating an intent to seek, or a belief in entitlement to, compensation for an increased disability rating for the service-connected tinnitus after the March 1976 and June 1999 liberalizing amendments for tinnitus, but prior to the August 31, 2011 date of claim or the current effective date of August 31, 2010.  38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"); see also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Based on the foregoing, the Veteran's earlier effective date appeal for the assignment of a 10 percent rating for the service-connected tinnitus prior to August 31, 2010, must be denied as a matter of law.  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of the law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In such a case, where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis, 6 Vet. App. at 430.

On a final note, as discussed above, an earlier effective date may be granted based upon CUE in a prior final decision.  Per the above discussion, in the January 1969 RO rating decision, the Veteran was granted service connection for tinnitus and assigned an initial noncompensable disability rating.  The Veteran appealed the initial rating assigned and, in an April 1970 decision, the Board denied a higher initial disability rating.  As the Veteran did not appeal the Board's April 1970 denial, the decision became final.  See 38 C.F.R. § 20.1100(a) (all Board decisions are final on the date stomped on the face of the decision).

In January 2012, the Veteran filed a CUE motion specifically as to the Board's April 1970 increased rating denial.  In the body of the motion, the Veteran specifically cited to the evidence section of the Board decision.  In fact, the letter, which was written and filed by the Veteran pro se from prison, was specifically addressed to the Board.  Despite this, the RO treated and developed the request as a motion for CUE in the January 1969 rating decision as to the initial rating assigned.  

As discussed above, in Duran the Court held that an RO decision appealed to and affirmed by the Board is subsumed by the Board's decision and cannot not be attacked on CUE grounds; therefore, the January 1969 RO rating decision granting service connection for tinnitus and assigning an initial noncompensable disability rating was subsumed by the Board's April 1970 decision denying a compensable disability rating for the service-connected tinnitus.  Because the January 1969 RO rating decision was subsumed by the Board's April 1970 decision, any argument for an earlier effective date based upon CUE in the January 1969 RO rating decision cannot be addressed in the instant matter.  Rather, the issue of CUE in the Board's April 1970 decision must be addressed in a separate decision under proper Board CUE procedures.  See 38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-1411 (2016).


ORDER

Good cause not having been shown, as the Veteran did not file a timely NOD in regard to the November 15, 2010 administrative decision denying dependency benefits, the appeal is denied.

An effective date earlier than August 31, 2010 for the award of an increased disability rating of 10 percent for the service-connected tinnitus is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


